DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASON FOR ALLOWANCE
Claims 1, 3-9, and 12-18 are allowed.
The following is an examiner's statement of reasons for allowance: Claim 1 allowable because of the prior art, either singly or in combination, fails to anticipate or render obvious, the device, wherein the display panel further comprises a lead connecting two adjacent organic light-emitting elements, wherein at least a portion of an orthogonal projection of the lead on the flexible substrate is located outside the regions where the plurality of protrusions are located.  These features in combination with the other elements of the claim are neither disclosed nor suggested by the prior art of record.
The following is an examiner's statement of reasons for allowance: Claim 9 allowable because of the prior art, either singly or in combination, fails to anticipate or render obvious, the method, wherein the preparing the flexible substrate having the plurality of protrusions comprises: coating a material of the flexible substrate on a template with a plurality of main recesses for forming the 4Application No. 16/886,035 Attorney Docket No. 38102U Response To Non-Final Office Action Mailed On January 18, 2022 plurality of protrusions on the flexible substrate; and the preparing the flexible substrate having the plurality of protrusions further comprises a step of forming a connection portion between adjacent protrusions, and the step of forming the connection portion comprises: coating the material of the flexible substrate on the template with a connection recess between two adjacent main recesses, wherein a depth of the connection recess is less than that of the main recesses, and the connection recess is used for forming the connection portion.  These features in combination with the other elements of the claim are neither disclosed nor suggested by the prior art of record.
Claims 3-8 and 12-18 depend from claim 1 or 9 so they are allowable for the same reason.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYOUNG LEE whose telephone number is (571)272-1982. The examiner can normally be reached M to F, 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on (571)272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYOUNG LEE/Primary Examiner, Art Unit 2895